MEMORANDUM**
Emory Joseph Boucher appeals the sentence imposed upon revocation of his term of supervised release. He contends that 18 U.S.C. § 3583, which authorizes the imposition of a term of supervised release, is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by our recent decision in United States v. Liero, 298 F.3d 1175, 1177-78 (9th Cir.2002), cert. den., — U.S. -, 123 S.Ct. 913, — L.Ed.2d -, 71 U.S.L.W. 3473 (U.S. Jan. 13, 2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *870courts of this circuit except as provided by Ninth Circuit Rule 36-3.